Citation Nr: 0100170	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  94-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 16, 1992, 
for an award of service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In November 1996, a hearing was held before H. N. Schwartz, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  

When the case was previously before the Board, in October 
1998, the Board denied service connection for schizophrenia 
and an evaluation in excess of 30 percent for post traumatic 
stress disorder (PTSD).  The Board granted an effective date 
of June 11, 1992, for an award of service connection for 
PTSD.  

The veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  He did not appeal the denial of service 
connection for schizophrenia.  The Court affirmed the 30 
percent rating for PTSD.  The Court vacated the effective 
date decision and remanded it to the Board.  


REMAND

The Board found that the claim for service connection for a 
psychiatric disorder had been open since January 1972.  The 
Court determined that case had to be remanded for 
readjudication of the effective date of the appellant's PTSD 
claim and to assign the appropriate disability ratings if 
necessary.  

The Court specified that VA must first determine when the 
appellant's service-connected PTSD manifested itself under 
the all of the facts found, including the medical opinions in 
the record, and assign an effective date no earlier than 
January 1972.  The Court noted that whether or not the 
evidence submitted was credible and sufficient to support a 
determination that an earlier effective date was warranted is 
a finding of fact for VA to determine in the first instance.  
See Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

The Court also specified that if an earlier effective date of 
service connection was assigned, VA must also assign the 
appropriate disability rating or ratings. Dependent on the 
facts found, the rating may be a constant rating if the 
disability has been consistent in severity or a staged rating 
if the disability has fluctuated in severity.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The issue of entitlement to an effective date earlier than 
June 16, 1992, for an award of service connection for PTSD is 
REMANDED for the following:

1.  The RO should comply with the 
decision of the Court.

2.  If the RO does not award an effective 
date of January 1972, the RO shall 
undertake additional development.  

3.  The RO should obtain the necessary 
releases through the veteran's attorney 
and contact each of the private examiners 
and request copies of all documentation 
in their possession.  

4.  The private examiners should be 
invited to submit any additional argument 
or analysis.  

5.  Thereafter, the file should be 
forwarded to a board of psychiatrists for 
review of the record and a determination 
of when PTSD was first manifest.  The 
board should also be requested to explain 
the difference between latent 
schizophrenia and schizophrenia.  Is it 
possible to have latent schizophrenia and 
not have schizophrenia?  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Following completion of these actions, the RO should review 
the claim for an effective date earlier than June 16, 1992, 
for an award of service connection for PTSD.  In accordance 
with the current appellate procedures, the case should be 
returned to the Board for completion of appellate review.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran and his attorney are specifically 
invited to submit additional argument or analysis from the 
private examiners.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


